Citation Nr: 1700787	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than March 29, 2012, for the award of a total (100 percent) rating for posttraumatic stress disorder (PTSD) with mood disorder not otherwise specified (NOS) and anxiety/panic disorder with agoraphobia.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 2003 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran was previously represented by an agent who is no longer accredited to represent claimants before VA.  In October 2016, the Board sent the Veteran notice of this fact to his latest address of record.  The letter advised him of his right to choose a different representative, and it informed him that the Board would assume that he would like to represent himself if he did not respond within thirty days of the date of the letter.  To date, the Veteran has not responded to the October 2016 letter; thus, he is considered unrepresented in this matter.


FINDING OF FACT

For the period from June 15, 2011, the Veteran's psychiatric symptoms resulted in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an effective date of June 15, 2011, and no earlier, for the award of a 100 percent disability rating for PTSD with mood disorder NOS and anxiety disorder/panic disorder with agoraphobia are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.130 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2009, the RO granted service connection for PTSD with mood disorder NOS and anxiety disorder/panic disorder with agoraphobia and assigned a 70 percent rating, effective February 20, 2009.  The Veteran did not express disagreement with the April 2009 decision, nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the April 2009 determination.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2009 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).

In March 2012, the Veteran filed a claim for an increased rating.  In a rating decision dated August 2012, the RO assigned a rating of 100 percent, effective March 29, 2012, based on a VA examiner's finding of total occupational and social impairment during a July 2012 examination.

Currently, the Veteran asserts that the effective date of the grant of his 100 percent schedular rating for his service-connected psychiatric disability should be the date he was awarded a 70 percent rating, or February 20, 2009.

Generally, the effective date for increased disability compensation shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  It shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The increase in disability "must have occurred during the one year period prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

In determining when an increase is "factually ascertainable," all of the evidence must be considered, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  "[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

The rating schedule for evaluating mental disorders prescribes a 100 percent rating when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Here, the Veteran filed his claim for an increased rating on March 29, 2012.  Thus, the Board will assess whether a factually ascertainable increase in disability occurred during the period from March 29, 2011, to March 29, 2012-the year prior to VA's receipt of his claim for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
According to a June 2011 VA treatment record, the Veteran first received relevant treatment during the March 29, 2011, to March 29, 2012, period in June 2011.  Specifically, a June 15, 2011 VA mental health note documents the following symptoms: anxiety; sleep difficulty; irritability around people; avoiding people; difficulty concentrating at school; hyperactivity; sitting with his back toward the wall; and being easily started.  At that time, the Veteran denied feeling hopeless, suicidal ideation, homicidal ideation, auditory hallucinations, and visual hallucinations.  Additional VA treatment records dated June 2011 indicate that he was struggling academically at that time.  A June 2011 mental status evaluation note documents anxiety and that he was slightly tangential and perseverative.

Similar symptoms were reported in December 2011, at which time a VA clinician documented the Veteran's report of continued irritability and increased anxiety in crowded places.  He reported that he feels like he is going to die and gets short of breath when anxious.  He reported that he was no longer attending school because he was not able to "tolerate" it; he reported that he was not able to tolerate frustrations with teachers and did not like "being molded."  He also reported thinking about the military, but without flashbacks, and he reported an improvement in his nightmares.  He denied having prior suicide attempts and significant fights or assaults.  He was unemployed at the time.

A mental status examination revealed nervous movements, nervous and clear speech, anxious/irritable mood, anxious/irritable affect, linear thought processes, no suicidal or homicidal ideation, and alert insight/judgment.  The reporting clinician assigned a GAF score of 45.  A contemporaneous suicide risk assessment screening note indicates that the Veteran was at low risk for suicidal behavior in December 2011.

In February 2012, the Veteran reported to a VA clinician that he was not attending school because he is too anxious to be in classrooms.  He also reported feeling too anxious to be in crowds.

Upon VA examination in July 2012, the Veteran was assigned a GAF score of 48 and the examiner indicated that the Veteran's service-connected psychiatric disability has been productive of total occupational and social impairment.  As part of his relevant history, the examiner noted that the Veteran dropped out of school one year prior due to PTSD-related symptoms-panic attacks related to PTSD caused him to leave classes in session.  The examiner also noted that the Veteran's previous efforts to work have failed due to PTSD-related panic.  The examiner reported that the Veteran stood throughout the examination, was highly anxious, pulled at his hair while talking, demonstrated poor hygiene, and did not demonstrate suicidal or homicidal ideation.

Here, the Board finds that it is factually ascertainable that an increase in disability to the 100 percent level for PTSD with mood disorder NOS and anxiety disorder/panic disorder with agoraphobia occurred on June 15, 2011.  VA treatment records dated from June 15, 2011, document psychiatric symptoms of the same severity as those that were documented in the July 2012 VA examination that the RO used to support the grant of a 100 percent rating.  More specifically, the Veteran demonstrated gross impairment in thought processes or communication and severe anxiety that has been productive of total occupational and social impairment.  In so finding, the Board notes that the Veteran did not work or attend school for most of the March 29, 2011, to March 29, 2012, period, which the July 2012 examiner attributed to PTSD.  In addition, the GAF scores documented in December 2011 and July 2012, which indicate that the Veteran has demonstrated serious symptoms and serious impairment, were similar.  Notably, the Veteran's GAF score was higher in July 2012 than it was in December 2011.

The Board finds the foregoing evidence highly probative with regard to whether a rating of 100 percent rating should be granted prior to March 29, 2012, and notes again that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum, 24 Vet. App. at 145.  Thus, resolving any doubt in the Veteran's favor, the Board finds that a 100 percent level of impairment was factually ascertainable on June 15, 2011, and the effective date must be established from June 15, 2011.  See 38 C.F.R. 
§ 3.400.

ORDER

An earlier effective date of June 15, 2011, and no earlier, for the award of a total (100 percent) disability rating for PTSD with mood disorder NOS and anxiety disorder/panic disorder with agoraphobia, is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


